SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earl iest event reported): December 8 , 201 5 GEOVAX LABS, INC. (Exact name of registrant as specified in its c harter) Delaware 000-52091 87-0455038 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1900 Lake Park Drive, Suite 380 Smyrna, Georgia 30080 (Address of principal executive o ffices) (Zip code) (678) 384-7220 ( Registrant’s t elephone number , including area code ) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13(e)-4(c)) This Form 8-K and other reports filed by GeoVax Labs, Inc. (the “Registrant”) from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Registrant's management as well as estimates and assumptions made by the Registrant’s management. When used in the Filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to the Registrant or the Registrant’s management identify forward looking statements. Such statements reflect the current view of the Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to the Registrant’s industry, operations and results of operations and any businesses that may be acquired by the Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Item 8.01 Other Events On December 8, 2015 we issued a press release announcing our initiation of a new program to evaluate our MVA-VLP vaccine platform for use in cancer immunotherapy, and our entry into a Collaborative Research Agreement with the University of Pittsburgh for selection and testing of vaccine candidates. A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit Exhibit 99.1Press Release 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 9, 2015 GEOVAX LABS, INC. By: /s/ Mark W. Reynolds Mark W. Reynolds Chief Financial Officer 3
